                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                           Crim. No. 18-266 (SRN/BRT)

                       Plaintiff,
                                                               ORDER
v.

Kerry Dale Kisslinger,

                       Defendant.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Becky R. Thorson dated April 8, 2019. No objections

have been filed to that Report and Recommendation in the time period permitted. Based

on the Report and Recommendation of the Magistrate Judge, on all of the files, records,

and proceedings herein, the Court now makes and enters the following Order.

      IT IS HEREBY ORDERED that Defendant’s Motion to Suppress Statements,

Admissions, and Answers [Doc. No. 19] is DENIED.


Date: April 24, 2019                            s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge
